DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.

Response to Arguments
Claim 1 has been amended to remove the phrase “without connecting to ground”, and incorporate claim 7 into claim 1. Therefore, the previous 112, 1st paragraph rejection of claims 1-13, and 102 rejection of claims 1-6 and 10-13 in the Office action mailed 08/26/2021 are withdrawn.
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Schlub et al. (US 8,466,839) and Bae et al. (US 10,601,113) fail to disclose a limitation “the conducting layer comprises at least two conducting regions disposed at intervals, the at least two conducting regions comprising a first conducting region and a second conducting region. wherein the first conducting region comprises a first side close to the side frame and a second side away from the side frame, a length of the first side being greater than a length of the second side; and the second conducting region comprises a third side close to the side frame and a fourth side away from the side frame, a length of the third side being greater than a length of the fourth side”.

Applicant’s attention is directed to Schlub et al. (figures 1, 4 and 6) which disclose a terminal device (1), comprising: a housing (12); a first radiator (68), disposed in the housing and configured to receive and transmit wireless signals (column 7, line 60 - column 8, line 2); and a conducting layer (66), disposed on an inner surface of a back shell of the housing, and coupled with the first radiator to form a second radiator that is configured to receive and transmit the wireless signals (column 8, lines 3-11 and 57-61); wherein the housing comprises a side frame (column 5, lines 30-45; right side of figures 11 and 12); the first conducting region (66A) comprises a first side close to the side frame and a second side away from the side frame; and the second conducting region (66B) comprises a third side close to the side frame and a fourth side away from the side frame (column 11, lines 44-67). Schlub et al. do not explicitly disclose wherein a length of the first side being greater than a length of the second side and a length of the third side being greater than a length of the fourth side. However, Bae et al. (figures 8B and 8D) disclose an electronic device comprising an antenna and various shapes of conductive layer (821) comprises a first side close to the side frame (vertical side) and a second side away from the side frame, a length of the first side being greater than a length of the second side; and (823) comprises a third side close to the side frame and a fourth side away from the side frame, a length of the third side being greater than a length of the fourth side (column 10, line 36 - column 11, line 16). Therefore, it would be obvious for one of ordinary skill in the art to adapt the shapes of conducting layers (821) or (823) (the T-shaped of conductive layer 821 or L-shaped of conductive layer 823, but not the actual conductive layers 821 or 823) of Bae et al. to conducting regions (66A and 66B) of the terminal device of Schlub et al. as a system design preference for serving the same function of providing conductive material for forming antenna structure for the terminal device.
Therefore, the combination of Schlub et al. and Bae et al. reads on all the claimed limitations of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlub et al. (US 8,466,839) in view of Bae et al. (US 10,601,113).
Regarding claim 1, Schlub et al. (figures 1, 4 and 6) disclose a terminal device (1), comprising: a housing (12); a first radiator (68), disposed in the housing and configured to receive and transmit wireless signals (column 7, line 60 - column 8, line 2); and a conducting layer (66), disposed on an inner surface of a back shell of the housing, and coupled with the first radiator to form a second radiator that is configured to receive and transmit the wireless signals (column 8, lines 3-11 and 57-61); wherein the 
Regarding claim 2, Schlub et al. and Bae et al. disclose the terminal of claim 1 above. In addition, Schlub et al. (figure 6) disclose wherein a projection of the first radiator (68) to the back shell of the housing at least partially overlaps a region in which the conducting layer (66) is disposed (column 10, lines 21-25).
Regarding claims 3 and 4, Schlub et al. and Bae et al. disclose the terminal of claims 1 and 2, respectively above. In addition, Schlub et al. disclose wherein the first radiator comprises at least two radiation regions (figure 6, the first region is the combination of conducting traces 96 and 92, the second region is the combination of conducting traces 98 and 92) configured to receive and transmit at least 
Regarding claims 5 and 6, Schlub et al. and Bae et al. disclose the terminal of claims 3 and 4, respectively above. In addition, Schlub et al. disclose wherein the at least two radiation regions comprise a first radiation region and a second radiation region (figure 6, the first region is the combination of conducting traces 96 and 92, the second region is the combination of conducting traces 98 and 92); a projection of the first radiation region to the back shell of the housing partially overlaps the first conducting region; and a projection of the second radiation region to the back shell of the housing partially overlaps the second conducting region (column 10, lines 1-34).
Regarding claim 9, Schlub et al. and Bae et al. disclose the terminal of claim 1 above. In addition, Bae et al. disclose wherein the first conducting region is T-shaped (figure 8B), and the second conducting region is L-shaped (figure 8D) (column 10, line 59 — column 11, line 16).
Regarding claim 10, Schlub et al. disclose wherein the side frame comprises a long edge and a short edge which are adjacent, and a length of the long edge is greater than a length of the short edge; and a distance between the conducting layer and the long edge is less than a distance between the conducting layer and the short edge (figures 8-13; column 12, lines 1-30).
Regarding claim 11, Schlub et al. disclose wherein the conducting layer is formed by printing a conducting material on the back shell of the housing through a jig (column 8, lines 36-56).
Regarding claim 12, Schlub et al. disclose wherein the conducting material comprises silver paste or copper (column 8, lines 36-56).
Regarding claim 13, Schlub et al. disclose wherein the first radiator is a radiator formed by a laser direct irradiation molding process or a flexible circuit board process (column 8, lines 36-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645